Case 2:13-cv-05861-JLS-AJW Document 160 Filed 05/19/21 Page 1 of 10 Page ID #:2262

    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. 2:13-cv-05861-JLS-AJW                                            Date: May 19, 2021
   Title: United States ex rel. Guzman v. Insys Therapeutic, Inc
   Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                                    N/A
          Deputy Clerk                                               Court Reporter

   ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANT:

                  Not Present                                        Not Present

   PROCEEDINGS: (IN CHAMBERS) ORDER GRANTING DEFENDANT’S
                MOTION TO DISMISS THE THIRD AMENDED
                COMPLAINT (DOC. 134)

         Before the Court is a Motion to Dismiss filed by Defendant Michael Babich
   (“Babich”). (Mot., Doc. 134.)1 Relator-Plaintiff Maria Guzman (“Guzman”) opposed
   and Babich replied. (Opp., Doc. 155; Reply, Doc. 157.) The Court finds this matter
   appropriate for decision without oral argument. See Fed. R. Civ. P. 78(b); C.D. Cal. R. 7-
   15. Accordingly, the hearing set for May 21, 2021, at 10:30 a.m., is VACATED. Having
   considered the parties’ papers, the Court now GRANTS Babich’s Motion and grants
   Guzman LEAVE TO AMEND.

         I.      BACKGROUND
         The above-captioned matter is one of five related cases in this Court against Insys
   Therapeutic, Inc. (“Insys”) under the qui tam provisions of the federal False Claims Act
   (“FCA”), 31 U.S.C. § 3730(b), and several of its state-law counterparts.



          1
            Defendant John N. Kapoor (“Kapoor”) filed a notice of joinder in Babich’s Motion to
   Dismiss. (Doc. 154.) As Kapoor correctly notes, however, his filing of an answer to Guzman’s
   Third Amended Complaint (“TAC”) precludes him from moving to dismiss and his notice is
   better construed as a motion for judgment on the pleadings pursuant to Rule 12(c) and 12(h)(2)
   based on the same arguments put forward by Babich. Because the question of whether the public
   disclosure bar applies to Guzman’s claims against Kapoor presents analysis that is distinct from
   whether the disclosure bar applies to Guzman’s claims against Babich, Kapoor’s failure to
   proceed via a regularly-noticed motion was improper. Accordingly, Kapoor’s motion for
   judgment on the pleadings is DENIED.
   ______________________________________________________________________________
                                  CIVIL MINUTES – GENERAL                                         1
Case 2:13-cv-05861-JLS-AJW Document 160 Filed 05/19/21 Page 2 of 10 Page ID #:2263

    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. 2:13-cv-05861-JLS-AJW                                        Date: May 19, 2021
   Title: United States ex rel. Guzman v. Insys Therapeutic, Inc

           The Relator-Plaintiff in this action, Maria Guzman (“Guzman”), worked for Insys
   as a Specialty Sales Professional from 2012 to 2014. (Third Amended Complaint
   (“TAC”), Doc. 96, ¶¶ 32–33.) In August 2013, Guzman filed a sealed Complaint in this
   Court, alleging that Insys violated the FCA by instituting a kickback scheme to induce
   doctors to prescribe its drug, Subsys—a powerful fentanyl-based opioid painkiller.
   (Compl., Doc. 1, ¶ 2.) As a result of Insys’s off-label marketing campaign, Subsys was
   marketed and prescribed far beyond its stated indication, which is limited to breakthrough
   cancer plain and at a beginning dosage of 100 micrograms. (Id.) Insys instituted
   programs throughout the country to induce doctors to prescribe Subsys over painkillers
   marketed by competitors and did so by offering physicians monetary payments, trips to
   strip clubs and shooting ranges, stock options, hiring physician’s significant others, and
   expensive meals, all in violation of federal anti-kickback laws. (Id. ¶ 4.) Insys had a
   practice of hiring sales professionals who, like Guzman, had no prior pharmaceutical
   experience and were therefore unfamiliar with the relevant market standards. (Id. ¶¶ 29–
   31.) Guzman’s original Complaint identified Michael Babich as Insys’s Chief Executive
   Officer, but did not name him as a defendant. (Id. ¶ 23.)
           On November 16, 2015, while this and related matters were still sealed at the
   United States’ request, Guzman filed her First Amended Complaint (“FAC”), adding
   claims for violations of several state false claims statutes, and naming Babich and Alec
   Burlakoff, Insys’s Vice President of Sales, as Defendants. (See generally FAC, Doc. 26.)
   On June 13, 2016, again while the matter was still sealed, Guzman filed her Second
   Amended Complaint (“SAC”), and added John N. Kapoor, the Founder and Executive
   Chairman of Insys, as a Defendant. (SAC, Doc. 33.)
           On April 13, 2018, after extending the seal and the period to elect to intervene
   several times (Docs. 18, 25, 30, 36, 55, 58, 61), the United States government (“the
   United States” or “the Government”) elected to intervene only as to the claims against
   Insys and declined intervention as to the other claims. (Doc. 63.) On May 11, 2018, the
   Court unsealed this and related matters, and stayed them pending resolution of related
   criminal proceedings against Insys. (See Doc. 69.) That order required the Government
   to file a status report on the criminal proceedings every ninety days and permitted
   Guzman, and the other Relators, to file an amended complaint on any declined portions


   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            2
Case 2:13-cv-05861-JLS-AJW Document 160 Filed 05/19/21 Page 3 of 10 Page ID #:2264

    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. 2:13-cv-05861-JLS-AJW                                           Date: May 19, 2021
   Title: United States ex rel. Guzman v. Insys Therapeutic, Inc

   of the action within ninety days notwithstanding the stay. (Id. at 6.) On August 13, 2018,
   Guzman timely filed a Third Amended Complaint (“TAC”). (See TAC, 96.)
            Two years later, the Government informed the Court that it had reached an
   agreement with Insys. The Relators in all five Insys cases stipulated to dismissing the
   claims against Insys, and the Relators and the government jointly requested that the stay
   be lifted on all remaining claims and defendants. (Doc. 112.) On June 11, 2020, the
   Court granted the request, dismissing Insys, lifting the stay of proceedings against the
   remaining defendants, and instructing the Relators to promptly serve their operative
   complaints and proceed to prosecute any claims that have not been dismissed or stayed.
   (Doc. 116 at 5.) Babich waived service of summons on September 16, 2020.
           Babich now moves to dismiss the TAC, primarily arguing that Guzman’s FCA
   claim fails because of the public disclosure bar. Guzman does not defend the sufficiency
   of her complaint, as pleaded, but argues that she should be given leave to amend to plead
   that the “original source exception” of the FCA applies.

          II.     LEGAL STANDARD

           Following the 2010 amendments to 31 U.S.C. § 3730(e), the public disclosure bar
   is no longer a jurisdictional bar; rather, it provides a grounds for dismissal, operating
   much like an affirmative defense. Prather v. AT&T, Inc., 847 F.3d 1097, 1102 (9th Cir.
   2017). The amended § 3730(e)(4) thus creates grounds for dismissal for failure to state a
   claim pursuant to Rule 12(b)(6). Id. (quoting United States ex rel. Osheroff v. Humana,
   Inc., 776 F.3d 805, 810 (11th Cir. 2015)). In deciding a motion to dismiss under Rule
   12(b)(6), courts must accept as true all “well-pleaded factual allegations” in a complaint.
   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Furthermore, courts must draw all
   reasonable inferences in the light most favorable to the non-moving party. See Daniels-
   Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). However, “courts ‘are not
   bound to accept as true a legal conclusion couched as a factual allegation.’” Bell Atl.
   Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint must contain “sufficient
   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial
   plausibility when the pleaded factual content allows the court to draw the reasonable
   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            3
Case 2:13-cv-05861-JLS-AJW Document 160 Filed 05/19/21 Page 4 of 10 Page ID #:2265

    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. 2:13-cv-05861-JLS-AJW                                        Date: May 19, 2021
   Title: United States ex rel. Guzman v. Insys Therapeutic, Inc

   inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,
   550 U.S. at 556). Because they involve allegations of fraud, qui tam actions under the
   FCA must also meet the particularity requirements of Rule 9(b). United States v.
   Corinthian Colleges, 655 F.3d 984, 992 (9th Cir. 2011) (citing Bly-Magee v. California,
   236 F.3d 1014, 1018 (9th Cir. 2001)). Rule 9(b) requires that “[i]n all averments of fraud
   or mistake, the circumstances constituting fraud or mistake shall be stated with
   particularity.” Fed. R. Civ. P. 9(b).
          The Court may not dismiss a complaint without leave to amend unless “it is
   absolutely clear that the deficiencies of the complaint could not be cured by amendment.”
   Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988) (citations
   and quotations omitted); see also Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en
   banc) (district court should grant leave to amend “unless it determines that the pleading
   could not possibly be cured by the allegation of other facts”) (citation and internal
   quotations omitted).


          III.    REQUEST FOR JUDICIAL NOTICE

          Babich requests that the Court take judicial notice of dockets and complaints in
   other FCA proceedings against Insys, certain news articles from 2014-2016 reporting on
   Insys’s off-label marketing of Subsys, and records from criminal proceedings against
   Insys. (See Request for Judicial Notice (“RJN”), Doc. 134-2, at 3-4.)
          A court may take judicial notice of facts that are “not subject to reasonable
   dispute” because they are “generally known” or “can be accurately and readily
   determined from sources whose accuracy cannot reasonably be questioned.” Fed. R.
   Evid. 201(b). Thus, a court properly may take judicial notice of matters of public record,
   but cannot take judicial notice of disputed facts contained within such records. Lee v.
   City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001). Courts may also take judicial
   notice of the presence of publicly-available publications where the fact of publication is
   relevant to the underlying claims and defenses. Von Saher v. Norton Simon Museum of
   Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010) (“Courts may take judicial notice of
   publications introduced to ‘indicate what was in the public realm at the time’”).

   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            4
Case 2:13-cv-05861-JLS-AJW Document 160 Filed 05/19/21 Page 5 of 10 Page ID #:2266

    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. 2:13-cv-05861-JLS-AJW                                          Date: May 19, 2021
   Title: United States ex rel. Guzman v. Insys Therapeutic, Inc

          Here, Guzman does not object to the request for judicial notice and the Court finds
   the materials Babich has proffered appropriate for judicial notice. The Court does not
   accept the truth of the matters asserted therein; rather, it relies on these materials to
   determine whether, and when, the factual allegations set forth in Guzman’s complaint
   became publicly available.

           IV. DISCUSSION
           Babich’s Motion argues that (1) Guzman’s qui tam claims are barred by the FCA’s
   public disclosure bar; (2) Guzman’s claims are barred by res judicata; (3) if the claims are
   not dismissed, the Court should permit additional briefing on whether this action should
   be dismissed on statute of limitations grounds; and (4) if the FCA claim is dismissed,
   Guzman’s state-law claims should be dismissed for lack of subject-matter jurisdiction.
   As indicated above, Guzman contends that she is an original source and that her claims
   are therefore not subject to the public disclosure bar; however, she concedes, for the most
   part, that her complaint fails to plead facts in support of the “original source exception,”
   and she therefore requests leave to amend. For the reasons stated below, the Court finds
   that dismissal with leave to amend is warranted.

                  A. The Public Disclosure Bar
           The FCA’s public disclosure bar precludes private parties from bringing “qui tam
   suits when the relevant information has already entered the public domain through certain
   [enumerated] channels[.]” Graham Cty. Soil & Water Conservation Dist. v. United
   States ex rel. Wilson, 559 U.S. 280, 285 (2010). As relevant here, the public disclosure
   bar requires the court to dismiss an action or claim if substantially the same allegations or
   transactions as alleged in the action or claim were publicly disclosed (1) in a Federal
   criminal, civil, or administrative hearing in which the Government or its agent is a party,
   or (2) in the news media. 31 U.S.C. § 3730 (e)(4)(A).
           Application of the public disclosure bar involves a two-step inquiry. First, the
   Court determines whether substantially the same allegations or transactions underlying
   the qui tam complaint were previously disclosed through one of the FCA’s enumerated
   channels. See 31 U.S.C. § 3730(e)(4)(A). Second, if necessary, the Court determines
   whether the relator is an “original source” of the information within the meaning of the

   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            5
Case 2:13-cv-05861-JLS-AJW Document 160 Filed 05/19/21 Page 6 of 10 Page ID #:2267

    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. 2:13-cv-05861-JLS-AJW                                           Date: May 19, 2021
   Title: United States ex rel. Guzman v. Insys Therapeutic, Inc

   statute and therefore falls within the FCA’s exception to the public disclosure bar. See 31
   U.S.C. § 3730(e)(4)(A). The statute defines an original source as an individual who
   either (1) prior to a public disclosure has voluntarily disclosed to the Government the
   information on which allegations or transactions in a claim are based, or (2) who has
   knowledge that is independent of and materially adds to the publicly disclosed allegations
   or transactions, and who has voluntarily provided the information to the Government
   before filing an action under this section. 31 U.S.C. § 3730(e)(B).
           Babich argues that, on September 28, 2012 (nearly a year prior to the filing of
   Guzman’s initial Complaint), one of Guzman’s co-workers, Ray Furchak, filed a virtually
   identical action on behalf of the United States and various other states in the Southern
   District of Texas, entitled U.S. ex rel Furchak v. Insys Therapeutics, Inc., et al., No. 4:12-
   cv-02930 (September 28, 2012, S.D. Tex.). (See “Furchak Complaint,” Ex. A to RJN,
   Doc. 134-2.) Babich argues that the Furchak and Guzman complaints similarly alleged
   that Insys had violated the FCA by instituting a “kickback-fueled off-label marketing
   campaign.” (Mot at 14–17 (citing Furchak Complaint ¶¶ 91, 99, 101–05 and Compl.
   ¶ 92).) Specifically, Furchak’s complaint, filed in 2012, alleged that Insys perpetrated a
   scheme to defraud Medicare by bribing doctors with excessive speaker fees (Furchak
   Complaint ¶ 91), illegally marketing off-label (id. ¶ 100), improperly targeting non-
   cancer specialists (id. ¶¶ 99, 102–05) and wrongfully causing doctors to overtitrate their
   patients (id. ¶¶ 99, 109–13). Babich points out that Guzman’s original Complaint
   similarly alleged that Insys had violated various federal laws and had defrauded Medicare
   by “a kickback-fueled off-label marketing campaign to induce doctors to prescribe Insys’
   drugs Subsys.” (Compl. ¶ 2.) Like Furchak, Guzman specifically alleged that the
   scheme included targeting non-oncologist pain specialists (id. ¶166) and wrongfully
   encouraged doctors to overtitrate their patients. (Id. ¶ 218.)
           In her Opposition, Guzman concedes that the Furchak complaint, which was
   unsealed in March 2013, publicly disclosed allegations that were substantially similar to
   those in the complaint that she filed on August 12, 2013. (Opp. at 1–2.) The original
   Complaint is therefore within the scope of the FCA’s public disclosure bar. Moreover,
   Guzman does not point the Court to any allegations in her 110-page TAC that plausibly
   plead she is an original source of the information. The TAC does allege in conclusory
   fashion that “[Guzman] has knowledge about the misconduct alleged herein that is
   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            6
Case 2:13-cv-05861-JLS-AJW Document 160 Filed 05/19/21 Page 7 of 10 Page ID #:2268

    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. 2:13-cv-05861-JLS-AJW                                        Date: May 19, 2021
   Title: United States ex rel. Guzman v. Insys Therapeutic, Inc

   independent of, and that would materially add to, any publicly disclosed allegations or
   transactions that may prove to have occurred without her knowledge.” (Compl. ¶ 9.) But
   the Court cannot plausibly infer from the TAC the scope of Guzman’s independent
   knowledge or determine whether her allegations materially added to the information that
   was publicly disclosed via Furchak’s complaint. Indeed, Guzman does not argue that her
   TAC, as pleaded, sufficiently pleads an exception to the public disclosure bar and instead
   argues for leave to file a Fourth Amended Complaint. Accordingly, the Court GRANTS
   Babich’s Motion to Dismiss the TAC.
           As indicated, Guzman requests leave to amend file a Fourth Amended Complaint,
   contending that she can adequately plead that she is an original source because she
   (1) had information from her employment that was “independent” of the prior public
   disclosure; (2) she voluntarily provided it to the Government before bringing this action;
   and (3) such information “materially add[ed] to the publicly disclosed allegations or
   transactions.” 31 U.S.C. § 3730(e)(4)(B)(2). (Opp. at 1-2.)
           Specifically, in support of her request for leave to amend, Guzman proffers a
   declaration by her counsel, testifying that, on August 12, 2013, Guzman submitted to the
   Government her disclosure statement and 62 exhibits— including spreadsheets, email
   chains, and text message chains, as well as more than 30 hours of audio recordings she
   had made at closed Insys sales meetings—which she personally collected and which were
   therefore “independent” of any information disclosed in the Furchak complaint.
   (Kleiman Decl., Doc. 155-1.) Guzman’s Opposition further argues that although her
   information touched on the same topics as the Furchak complaint, she materially added to
   the information the Government already knew. United States ex rel Hastings v. Wells
   Fargo Bank, NA, Inc., 656 F. App’x 328, 331–32 (9th Cir. 2016) (information provided
   by a relator “materially adds” to the publicly disclosed allegations when it “add[s] value
   to what the government already knew”). Guzman contends that “the Fourth Amended
   Complaint will set forth [that] this information differed both in degree and in kind from
   the allegations included in the Furchak complaint.” (Opp. at 3.)
           The allegations of Guzman’s proposed Fourth Amended Complaint are not before
   the Court and the Court does not reach whether they plausibly plead the “original source”
   exception to the public disclosure bar; however, based on the foregoing, Guzman has
   made a showing that amendment is not futile. Although this suit was filed in 2013, and
   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            7
Case 2:13-cv-05861-JLS-AJW Document 160 Filed 05/19/21 Page 8 of 10 Page ID #:2269

    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. 2:13-cv-05861-JLS-AJW                                             Date: May 19, 2021
   Title: United States ex rel. Guzman v. Insys Therapeutic, Inc

   Guzman previously amended her Complaint, this action was stayed until June 2020 and
   this is Guzman’s first request to amend her pleadings in response to a motion. In
   accordance with Rule 15(a)(2)’s liberal policy for allowing amendments to pleadings, see
   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003), the Court
   DISMISSES the FCA claim but allows Guzman LEAVE TO AMEND.2

                  B. Res Judicata
          Babich advances an alternative ground for dismissal, arguing that Guzman’s
   claims are barred by res judicata. (Mot. at 19–21.) Because the Court grants Guzman
   leave to amend, it also addresses this alternative ground.
          As Babich correctly notes, once the Government has litigated its claims against a
   defendant, a relator is barred from seeking the same recovery in a qui tam suit because a
   relator’s standing is “in the nature of an assignee of the Government’s claim.” U.S. ex
   rel. Barajas v. Northrop Corp., 147 F.3d 905, 910 (9th Cir. 1998). “Once the
   government recovers the money it paid on a false invoice, plus penalties, or releases its
   claim, there is no more to be recovered by anyone, because only the government can have
   a claim for a false claim made upon the government.” Id.
          Here, however, Babich points to no prior proceeding where the Government
   recovered against him on an FCA claim. Rather, Babich points to criminal proceedings
   against him and Insys in federal district court in Boston. There, the Government sought

          2
             Babich additionally argues that news articles published between 2014 and 2016 linked
   him to Insys’s alleged fraud before Guzman asserted any federal claim against him in 2016, and
   that the news articles therefore also act as a public disclosure bar. (Mot. at 17–19.) Guzman
   counters that her initial complaint and disclosure to the Government in August 2013 predated all
   public disclosures except for the Furchak complaint, and that her Fourth Amended Complaint
   will show that this disclosure contained evidence of the conspiracy among Insys executives to
   fraudulently boost Subsys sales and directly implicated both Babich and Kapoor. (Opp. at 4–5.)
   The parties’ papers do not sufficiently brief whether the TAC’s allegations against Babich are
   substantially similar to the information disclosed in the news reports published prior to Guzman
   asserting a federal claim against Babich. Moreover, Guzman indicates that her disclosure to the
   Government included information about Babich and predated any of the new articles Babich
   points to. Having granted Guzman leave to amend, the Court need not address Babich’s
   alternative “public disclosure” argument here.

   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            8
Case 2:13-cv-05861-JLS-AJW Document 160 Filed 05/19/21 Page 9 of 10 Page ID #:2270

    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

   Case No. 2:13-cv-05861-JLS-AJW                                          Date: May 19, 2021
   Title: United States ex rel. Guzman v. Insys Therapeutic, Inc

   restitution of over $300,000,00 against Babich, inclusive of a request for reimbursement
   for Insys’s fraud of Medicare in the amount of $136,768,059. (Motion for Restitution,
   Ex. F to RJN, Doc. 134-2.) Ultimately, the court in the criminal case awarded the
   Government restitution of $56,686,731.53, including $30,232,895 for Medicare.
   (Restitution Order, Ex. G to RJN, Doc. 134-2, at 17.)
           “It is well established that the government may have both a civil and a criminal
   cause of action as a result of a single factual situation.” United States v. Brekke, 97 F.3d
   1043, 1047 (8th Cir. 1996) (internal citations omitted). Here, while the Government was
   awarded some of the penalties it sought against Babich in the form of restitution, under
   the doctrine of res judicata, a criminal proceeding for fraud “do[es] not involve the same
   cause of action” as a civil action for violation of the FCA. See United States v.
   Shelburne, No. 2:09CV00072, 2010 WL 2542054, at *5 (W.D. Va. June 24, 2010). The
   Court finds that the restitution order does not bar Guzman’s qui tam action for civil
   damages. Accord United States v. Fliegler, 756 F. Supp. 688, 695 (E.D.N.Y.
   1990)(noting that courts routinely allow civil actions to go forward despite the existence
   of a prior order of restitution, and collecting cases).

                  C. Request for Additional Briefing on Statute of Limitations
           Babich’s Motion further requests that the Court order additional briefing on
   whether Guzman’s claims may be time-barred. Specifically, Babich states that the Ninth
   Circuit has not definitively resolved the question as to whether—or under what
   circumstances—the filing of an unserved qui tam complaint may toll applicable statute of
   limitations. (Mot. at 21–22.) Babich points to his concurrently filed motion to unseal the
   documents that remain under seal (Doc. 135), arguing that those documents may bear
   directly on the limitations issue and that, to the extent this question needs to be resolved,
   it should be resolved on a full record. (Mot. at 22.) Babich therefore requests that the
   Court permit additional briefing after the seal is lifted. (Id.)
           A request for additional briefing is not a ground to dismiss the TAC and Babich’s
   request is therefore not appropriate subject matter for a motion to dismiss. Babich’s
   request is also inappropriate because it is unnecessary. Babich may raise the statute of
   limitations argument in a motion to dismiss any amended complaint Guzman may file, or


   ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                            9
Case 2:13-cv-05861-JLS-AJW Document 160 Filed 05/19/21 Page 10 of 10 Page ID
                                    #:2271
 ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 2:13-cv-05861-JLS-AJW                                           Date: May 19, 2021
Title: United States ex rel. Guzman v. Insys Therapeutic, Inc

he may raise this argument on a later motion for judgment on the pleadings or for
summary judgment. No Court order permitting “additional briefing” is necessary.

              D. State-Law Claims
       Finally, Babich’s Motion argues that, if the FCA claim is dismissed, the Court
should decline to exercise supplemental jurisdiction over the claims Guzman asserts
pursuant to various state counterparts to the FCA. (Mot. at 22–23.) As discussed above,
however, the Court granted Guzman leave to amend the complaint to plead that she is an
original source of the publicly disclosed information. Accordingly, it is premature to
address any issue relating to supplemental jurisdiction.

       IV. CONCLUSION
       For the foregoing reasons, Babich’s Motion to Dismiss is GRANTED. Guzman
is GRANTED LEAVE TO AMEND the pleading. Guzman may not add claims or new
defendants to her pleading. Any amended complaint shall be filed within twenty-one
(21) days of the date of this Order. Any claim not included in a timely-filed amended
complaint will be deemed dismissed.

                                                                Initials of Deputy Clerk: mku




______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            10
